Citation Nr: 1229260	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, C.E. and N.W.



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to November 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in part, denied the Veteran's service-connection claims for a right and left shoulder disability, and for a right knee disability.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

The Veteran testified at a Travel Board hearing which was chaired by an Acting Veterans Law Judge at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Board remanded the Veteran's claims for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the claims in a May 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been forwarded to the Board for further appellate review.   

Issue no longer on appeal

In its September 2008 rating decision, the RO also denied the Veteran's request to reopen a previously denied service-connection claim for a left knee disability.  The Veteran perfected an appeal as to this issue.  The Board subsequently reopened and remanded the Veteran's left knee disability claim in its March 2011 decision.  The AMC then granted the Veteran's left knee service-connection claim in a May 2012 rating decision.  As such, the issue of entitlement to service connection for a left knee disability is no longer in appellate status, and will be discussed no further.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

As noted in the Introduction above, the Veteran testified at a Travel Board hearing which was chaired by an Acting Veterans Law Judge in March 2010.  Unfortunately, the Acting Veterans Law Judge before whom he testified is no longer employed at the Board.  

The Veteran is entitled to a hearing with the Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  As such, the Veteran was sent a letter informing him of this situation and indicating that he could elect to be provided with another hearing before the Board.  In June 2012, the Veteran notified the Board that he wished to appear at a hearing before another Veterans Law Judge at his local regional office.  

Therefore, the Board must remand this appeal in order that the Veteran may be scheduled for an additional Travel Board hearing.  See 38 C.F.R. § 20.704 (2011).  The Board sincerely regrets the additional delay in adjudicating the Veteran's appeal.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at its offices in Lincoln, Nebraska in regards to his service-connection claims for right and left shoulder disabilities as well as for a right knee disability.  The Veteran and his representative should be notified of the date, time, and place of such hearing by a letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


